Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered March 26, 2009 in a proceeding pursuant to Mental Hygiene Law article 10. The order, inter alia, determined that respondent is a sex offender requiring strict and intensive supervision and treatment.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order pursuant to Mental Hygiene Law article 10 determining that he is a sex offender requiring strict and intensive supervision and treatment (SIST) and releasing him under the conditions of a prior order imposing a regimen of SIST. Respondent is not aggrieved by the order appealed from inasmuch as he stipulated to the terms of *1503it, and the appeal therefore must be dismissed (see CPLR 5511; Matter of State of New York v Cuevas, 49 AD3d 1324, 1326-1327 [2008]). In addition, the appeal has been rendered moot by a subsequent order pursuant to Mental Hygiene Law article 10 directing the confinement of respondent as a dangerous sex offender (see generally People ex rel. Maldonado v Williams, 67 AD3d 1328 [2009]), and the exception to the mootness doctrine does not apply herein (cf. Cuevas, 49 AD3d at 1325-1326; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present — Scudder, P.J., Sconiers, Green and Gorski, JJ.